Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REFUSAL 
Detailed Office Action 
Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority based on WIPO Design Application No. EM008237978, filed on 11/03/2020. Applicant has not filed a certified copy of the application as required by 37 CFR 1.55; rather, Applicant filed a copy of the certificate of registration, which is not required. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g). This should include a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 USC § 255 and 37 CFR 1.323.
Unclaimed Subject Matter
The entirety of the bottom and left surfaces and a portion of the front and rear surfaces of the inflatable veterinarian collar are not shown in the two reproductions nor described in the specification. The appearance of any part of the article not shown in the drawing or described in the specification forms no part of the claimed design. In re Zahn, 617 F.2d 261, 204 USPQ 988 (CCPA 1980). Therefore, the determination of patentability is based on the design for the portions of the article shown and described. 
Specification
The specification is objected to as follows:
The title is unclear because it is inconsistent throughout the application papers. MPEP 1503.01 (I). For consistency, it must be amended throughout the application, original oath or declaration excepted. Per the title shown on the WIPO Registration, Examiner suggests:
 -- Collar for Dogs and Cats --, or another similar title.
The Specification must be amended to provide descriptions for the reproductions. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. Examiner suggests: 
-- 1.1 : Top Plan View
1.2 : Top, Right Perspective View -- 
Indicia reading “The Original Doughnut” and “Dirty Little Paws” (with a related logo) on the right exterior surface of the inflatable collar forms part of the claimed design, and is shown in solid object lines. If a trademark is associated with the indicia, the specification must be amended to include a statement preceding the claim identifying the trademark material forming part of the claimed design, and the name of the owner therein. The use of trademarks in design patent application specifications is permitted under limited circumstances. See MPEP § 608.01(v). The trademark indicia or the logo mark may instead be reduced to equal-length broken lines if it is unclaimed. 
Applicant may also choose to remove this portion of the surface of the collar from the claim by inserting a broken line boundary around the area showing the indicia, and entirely removing from the reproduction any portion of the image within those broken lines. Note that the claim boundaries remaining after the illegible elements are removed must have antecedent basis in the original photographs; i.e., the boundary must be a seam or other edge visible in the original view.
A portion of the feature statement preceding the claim reads:
“A sprinkled doughnut shaped design for our inflatable dog collar…”.
This description is a word picture, adds no new information to the drawing disclosure that isn’t already evident and contains functional and structural explanations of the invention that have no bearing on the ornamental appearance. Design patent applications are concerned solely with the ornamental appearance of an article of manufacture. Function and structure fall under the realm of utility patent applications. In re Carletti et al., 328 F.2d 1020, 140 USPQ 653 (CCPA 1964); Jones v. Progress Industries, Inc., 119 USPQ 92 (D.R.I. 1958). Further, because of the specific wording of this portion of the statement, it may be subject to multiple interpretations. Accordingly, this statement must be deleted.
The second portion of the feature statement preceding the claim contains language that attempts to broaden the scope of the claim by claiming different potential profiles for the inflatable collar. Therefore, this portion of the feature description is impermissibly broadening. A required amendment to this description is held in abeyance pending a response to the rejection below.
The claim is not in formal terms and the title is inconsistent within the claim statement. 37 CFR 1.153. For proper form the claim statement must be amended. Examiner suggests:
-- I claim:
The ornamental design for a [title], as shown and described. --
Claim Rejection – 35 USC § 112
The claim is rejected under 35 USC § 112(a)&(b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. 
Specifically, the claim is indefinite and non-enabled because of the feature description in the specification, that refers to designs not shown in the drawings. This statement reads:
“…The design consists of multi-coloured bars (sprinkles) on top or a solid colour background”.
This description is impermissibly broadening because it attempts to broaden the scope of the claim beyond that shown by the use of the phrasing “or a solid colour background”. These features are not shown in the instant application. A feature description that describes variations and modifications of the design which are not shown in the drawings is not permitted. MPEP § 1503.01. Reference to multiple articles (or additional embodiments) changes the claim scope and renders it indefinite. The claim in a design case should be to the single article shown and should not indicate that the claim is to other embodiments besides what is shown. Ex parte Remington, 1905 C.D. 28; 1140 O.G. 761 (1905).
This portion of the rejection may be overcome by deleting the above referenced statement that is considered indefinite and non-enabled.  

Claim Rejection - 35 USC § 102 (a)(1)
As explained in the above rejection, the claim is indefinite because it is subject to more than one interpretation. As explained in the above rejection, one of the interpretations is the design is enabled but the claim scope is unclear.  The difference in these interpretations would not affect rejection of the claim for anticipation over cited prior art. Acting on this determination, the claim is also rejected under 35 USC § 102(a)(1) as follows. See MPEP 2143.03(I).
The claim is rejected under 35 USC § 102(a)(1) as being clearly anticipated by the "Dirty Little Paws: Inflatable 'Donut' E-Collar" reference (Non-Patent Document Citation No. U) because the claimed invention was patented or described in a printed publication in this or a foreign country, or in public use or on sale before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    701
    714
    media_image1.png
    Greyscale

Claimed Design, Reproduction 1.1

    PNG
    media_image2.png
    125
    175
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    138
    195
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    205
    196
    media_image4.png
    Greyscale

“DLP Donut” Reference

 For anticipation to be found, the two designs must be substantially the same. Gorham Co. v. White, 81 U.S. 511, 528 (1871). The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009). 
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra. 
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, supra (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).
Under this standard, the appearance of the “DLP Donut” reference is substantially the same as that of the claimed design, Hupp v. Siroflex of America Inc., 122 F.3d 1456, 43 USPQ2d 1887 (Fed. Cir. 1997). That is, the appearance of the claimed inflatable veterinarian collar is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the “DLP Donut” reference. Furthermore, the effective filing date of the claimed invention is 05/02/2021; the published date of the “DLP Donut” reference is 07/21/2019. Accordingly, the rejection under this statute is proper. 
Applicant may attempt to overcome this portion of the rejection by providing convincing evidence, in the form of an affidavit, that the disclosure was made one year or less before the effective filing date of the claimed invention, and 1) the disclosure was made by the inventor, a joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor; or 2) before such disclosure, the subject matter disclosed had been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or joint inventor.
Applicant is cautioned that, should a proper affidavit be filed to overcome the present 35 USC § 102(a)(1) rejection, the instant application may be subject to another 35 USC § 102(a)(1) rejection. The "BingPet: Inflatable 'Donut' E-Collar” reference (Non-Patent Document Citation No. V) shows a published date of 05/06/2020 that is prior to the effective filing date of the instant application and also anticipates the design shown in the instant application. This issue may make the claim defective.
Claim Rejection -- 35 USC § 103
The claim is rejected under 35 USC § 103 as being unpatentable over the "Dirty Little Paws: Inflatable 'Donut' E-Collar" reference (Non-Patent Document Citation No. U).
Although the claimed design may not be identically disclosed or described as set forth in 35 USC § 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which said subject matter pertains, the invention is not patentable.
The examiner bears the initial burden of establishing prima facie obviousness. This burden has been met. In a proper rejection of a design claim under 35 USC § 103, there must be a basic reference - a something in existence - the design characteristics of which are basically the same as the claimed design in order to support a holding of obviousness. In re Harvey, 12 F.3d 1061, 1063, 29 USPQ 1206, 1208 (Fed. Cir. 1993) and In re Rosen, 673 F.2d 388, 391, 213 USPQ 347, 350 (CCPA 1982).
In the instant application, the “DLP Donut” reference clearly meets the standard for a basic reference as set forth above. That is, the design characteristics of the “DLP Donut” reference are basically the same as those of the claimed design. Specifically, the two designs are inflatable veterinarian collars, having a strap and snap fasteners as closure with a colorful frosted/sprinkles “donut” motif on the top surfaces, that are virtually identical. This established, any differences found between the two designs would be considered de minimis, unrelated to the overall aesthetic appearance of the designs and would be insufficient as a basis for patentability. “De minimis changes which would be well within the skill of an ordinary designer in the art do not create a patentably distinct design.” In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982). Therefore, the overall aesthetic appearance of the claimed design is obvious in view of the “DLP Donut” reference.
For the purposes of design patent examination, the cited prior art design is analogous to the claimed design. This holding of analogousness is based upon the fact that both the prior art and the claimed design are articles that are inflatable veterinarian collars. Further, case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982).
It is well settled that it is not obvious in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. Applicant should also note that the mere fact that there are differences between the claimed design and a prior art design is not alone sufficient to justify the patentability of the claimed design. See In re Frick, 275 F2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, supra. For the above reasons, this portion of the rejection of the claim under 35 USC § 103 is proper.
Refusal Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by Applicant. If Applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 
Conclusion
The claimed design stands rejected under 35 USC § 112(a)&(b), 102(a)(1) and 103 as set forth above.
 The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be reached on weekdays, 9:30-5:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Sheryl Lane, can be reached at 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Kendra Leslie Hamilton/
Primary Examiner, Art Unit 2915
05/06/2022